Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 24 states “the tip of the needle being exposed under the label”, and the original disclosure fails to provide evidence that the tip of the needle being exposed under the label. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 14, and 18-27 are rejected under 35 U.S.C. 103 as being unpatentable over Cerwin (US 5833055) in view of Kennedy (US 7520382), and in further view of Kalinski (US 5099994).
Regarding Claim 1, Cerwin teaches an apparatus for holding a suture needle (Fig. 8 an improved package for a needle-suture assembly 100), the apparatus (Fig. 8 an improved package for a needle-suture assembly 100) comprising: a suture tray (Fig. 8 oval shaped tray 102) having a suture needle (Fig. 8 needle 104) and suture material (Fig. 8 suture 106) disposed in the tray (Fig. 8 [c.4 l.49-51] The package 100 includes an oval-shaped tray 102 for retaining a needle suture assembly consisting of a needle 104 and a suture 106.), the suture needle (Fig. 8 needle 104) being held (Fig. 8&9 [c. 4 l.64-65] The needle 104 is held in place by slotted ribs extending up from the upper surface of the base 108.) to the tray (Fig. 8 base 108 of oval shaped tray 102) by a needle holder (Fig. 8&9 first rib 114a&b and second rib 116a&b); and an outermost cover Fig. 10 paper lid 120; the inner sides of the paper lid 120 and tray 102 that face each other form an inner space to house the needle and the opposite facing sides form the outermost structure of the assembly. forming a label (Fig. 10 paper lid 120 with Product label indicia 124 [c.5 l.25] Product label indicia 124 is printed on the outer surface of lid 120) containing information about the needle (Fig. 8 needle 104) and suture material (Fig. 8 suture 106) disposed above the suture tray (Fig. 8 oval shaped tray 102), the suture needle (Fig. 8 needle 104) and suture material (Fig. 8 suture 106) being disposed below the label (Fig. 10 lid 120 with Product label indicia 124 [c.5 l.25] Product label indicia 124 is printed on the outer surface of lid 120).
Information identifying the needle and/or suture thread disposed in the suture tray is not functional or structurally related to the associated physical substrate of the suture tray and the product merely serves as a support for printed matter as the information is directed toward conveying a message or meaning to a human reader independent of the supporting product. Nonfunctional printed matter does not distinguish a claimed product from an otherwise identical prior art product. See MPEP 2112.02 III and 2111.05 B.
Cerwin does not teach the label having a foam suture needle holding pad disposed on the label of the suture tray.
Kennedy teaches Fig. 4A-4B teaches a package for surgical suture material including a base member and a cover with pad and indicia. Kennedy further teaches the label (Fig. 4A cover 310) having a suture needle holding pad (Fig. 4A and 4B needle park 375) disposed on the label of the suture tray (Fig. 4A cover 310 of surgical package).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cerwin to incorporate the teachings of Kennedy to include a needle park to the right of the product label indicia 124 near the edge on upper surface of the lid 120 as shown by needle park 375 positioned on edge of the upper surface of cover 310 for this configuration makes the suture-needle combination more accessible to surgical personal [(Kennedy [c.8 l. 38-39]).
The combination does not explicitly teach a foam suture needle holding pad.
Kalinski teaches a suture package with needle park. Kalinski further teaches a foam suture needle holding pad (Fig. 4 needle park 72) ([c.4 l.8-9] a needle park 72, formed by a piece of foam).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Kalinski to include the constraint of needle park 375 being made of foam (Kennedy Fig. 1A-1C) as shown by the needle park 72 being made of foam (Kalinski) for foam is easily pierce by a needle to hold said needle in place (Kalinski [c.7 l.40-44]).

Regarding Claim 2, the combination teaches wherein the outermost cover Fig. 10 paper lid 120; the sinner sides of the paper lid 120 and tray 102 that face each other form an inner space to house the needle and the opposite facing sides form the outermost structure of the assembly. forming the label (Fig. 8 and 10 lid 120 with Product label indicia 124 [c.5 l.25] Product label indicia 124 is printed on the outer surface of lid 120) forms the outermost upper surface (Fig. 8 [c.5 l.25] Product label indicia 124 is printed on the outer surface) of the apparatus (Fig. 8 an improved package for a needle-suture assembly 100) apart from the suture needle holding pad (Fig. 4A and 4B needle park 375 ‘382) while in use.

Regarding Claim 3, the combination teaches wherein the suture tray (Fig. 8 oval shaped tray 102), the outermost cover Fig. 10 paper lid 120; the sinner sides of the paper lid 120 and tray 102 that face each other form an inner space to house the needle and the opposite facing sides form the outermost structure of the assembly. forming the label (Fig. 8 and 10 lid 120 with Product label indicia 124 [c.5 l.25] Product label indicia 124 is printed on the outer surface of lid 120) and the suture needle holding pad (Fig. 4A and 4B needle park 375 ‘382) have been sterilized ([c.3 l.48-49] surgical suture package is provided for maintaining a needle-suture assembly in a sterile condition prior to its use in surgery.).

Regarding Claim 6, the combination teaches wherein the suture needle holder (Fig. 8&9 first rib 114a&b and second rib 116a&b) holds the needle (Fig. 8 needle 104) at least partially under (Fig. 10) the outermost cover Fig. 10 paper lid 120; the sinner sides of the paper lid 120 and tray 102 that face each other form an inner space to house the needle and the opposite facing sides form the outermost structure of the assembly. forming the label (Fig. 8 and 10 lid 120 with Product label indicia 124 [c.5 l.25] Product label indicia 124 is printed on the outer surface of lid 120).

Regarding Claim 7, the combination teaches wherein the outermost cover Fig. 10 paper lid 120; the sinner sides of the paper lid 120 and tray 102 that face each other form an inner space to house the needle and the opposite facing sides form the outermost structure of the assembly. forming the label (Fig. 8 and 10 lid 120 with Product label indicia 124 of lid 120 [c.5 l.25] Product label indicia 124 is printed on the outer surface of lid 120) forms a cover (Fig. 8 and 10 lid 120) which has an opening (Fig. 10 annotated) and wherein the suture needle (Fig. 8 needle 104) and at least some of the suture material (Fig. 8 suture 106) are exposed (c. l. 21-35) in the opening (Fig. 10 annotated).

    PNG
    media_image1.png
    486
    931
    media_image1.png
    Greyscale

Regarding Claim 8, the combination teaches wherein the needle holder (Fig. 8&9 first rib 114a&b and second rib 116a&b) is made of plastic ([c.5 l.20] plastic tray 102; and [c.4 l.64-65]) and the needle holding pad (Fig. 4A and 4B needle park 375 ‘382) is made from foam ([c.4 l.8-9] a needle park 72, formed by a piece of foam ‘994).

Regarding Claim 9, the combination teaches wherein the suture needle holding pad (Fig. 4A and 4B needle park 375 ‘382) is disposed above the uppermost surface of the suture tray (Fig. 8 and 10 lid 120 with Product label indicia 124 [c.5 l.25] Product label indicia 124 is printed on the outer surface of lid 120).

Regarding Claim 21, the combination teaches wherein the label (Fig. 8 and 10 lid 120 with Product label indicia 124 of lid 120 [c.5 l.25] Product label indicia 124 is printed on the outer surface of lid 120) has an opening (Fig. 10 annotated) therein and wherein the needle (Fig. 8 needle 104) is visible and retrievable (c. l. 21-35) through the opening (Fig. 10 annotated), and wherein the suture needle holding pad (Fig. 4A and 4B needle park 375 ‘382) disposed on the label (Fig. 8 and 10 lid 120 with Product label indicia 124 [c.5 l.25] Product label indicia 124 is printed on the outer surface of lid 120) is disposed near the opening (Fig. 10 annotated).

    PNG
    media_image1.png
    486
    931
    media_image1.png
    Greyscale


Regarding Claim 22, the combination teaches wherein the suture needle holding pad (Fig. 4A and 4B needle park 375 ‘382) disposed on the label (Fig. 8 and 10 lid 120 with Product label indicia 124 [c.5 l.25] Product label indicia 124 is printed on the outer surface of lid 120) is square (Fig. 4a needle park 375 is visibly generally square).

Regarding Claim 14, Cerwin teaches a surgical suture tray (Fig. 8 an improved package for a needle-suture assembly 100) comprising: a tray body (Fig. 8 oval shaped tray 102 and lid 120) having a surface having information written (Fig. 8 and 10 Product label indicia 124 [c.5 l.25] Product label indicia 124 is printed on the outer surface of lid 120) thereon identifying at least one of a suture needle and suture thread disposed therein; a suture needle (Fig. 8 needle 104) and suture thread (Fig. 8 suture 106) disposed in the suture tray (Fig. 8 oval shaped tray 102 and lid 120), the suture needle (Fig. 8 needle 104) being held to the suture tray (Fig. 8 oval shaped tray 102 and lid 120) by a suture holder (Fig. 8&9 first rib 114a&b and second rib 116a&b [c. 4 l.64-65] The needle 104 is held in place by slotted ribs extending up from the upper surface of the base 108.); a label (Fig. 8 and 10 lid 120 with Product label indicia 124 [c.5 l.25] Product label indicia 124 is printed on the outer surface of lid 120) attached to the suture tray (Fig. 8 oval shaped tray 102 and lid 120), the label (Fig. 8 and 10 lid 120 with Product label indicia 124 [c.5 l.25] Product label indicia 124 is printed on the outer surface of lid 120) having indicia disposed thereon identifying the suture needle (Fig. 8 needle 104) and suture material (Fig. 8 suture 106), the label (Fig. 8 and 10 lid 120 with Product label indicia 124 [c.5 l.25] Product label indicia 124 is printed on the outer surface of lid 120) at least partially covering (Fig. 10) the needle (Fig. 8 needle 104).
Cerwin does not teach a suture needle holding pad disposed on top of the label, the suture needle holding pad being formed from a foam material for allowing the needle to be inserted into the needle holding pad to hold the suture needle to the top of the label after use.
Kennedy teaches a suture needle holding pad (Fig. 4A and 4B needle park 375) disposed on top of the label (Fig. 4A cover 310).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cerwin to incorporate the teachings of Kennedy to include a needle park to the right of the product label indicia 124 near the edge on upper surface of the lid 120 as shown by needle park 375 positioned on edge of the upper surface of cover 310 for this configuration makes the suture-needle combination more accessible to surgical personal [(Kennedy [c.8 l. 38-39]).
The combination does not teach the suture needle holding pad being formed from a foam material for allowing the needle to be inserted into the needle holding pad to hold the suture needle to the top of the label after use.
Kalinski teaches the suture needle holding pad (Fig. 4 needle park 72) being formed from a foam material ([c.4 l.8-9] a needle park 72, formed by a piece of foam) for allowing the needle to be inserted into the needle holding pad to hold the suture needle after use ([c. l. 40-44] The needle is held in place in the central 40 area 24 of the package by the foam needle park 72. The needle may be held by the needle park 72 either by piercing the foam as indicated in FIG. 7a, or by insertion in a slit cut into the foam.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Kalinski to include the constraint of needle park 375 (Kennedy Fig. 1A-1C) on the lid 120 with Product label indicia 124 (Cerwin) being made of foam as shown by the needle park 72 being made of foam (Kalinski) for foam is easily pierce by a needle to hold said needle in place (Kalinski [c.7 l.40-44]).
Information identifying at least one of the needle and/or suture thread disposed thereon in the suture tray is not functional or structurally related to the associated physical substrate of the suture tray and the product merely serves as a support for printed matter as the information is directed toward conveying a message or meaning to a human reader independent of the supporting product. Nonfunctional printed matter does not distinguish a claimed product from an otherwise identical prior art product. See MPEP 2112.02 III and 2111.05 B.

	Regarding Claim 18, Cerwin teaches wherein the label (Fig. 8 and 10 lid 120 with Product label indicia 124 [c.5 l.25] Product label indicia 124 is printed on the outer surface of lid 120) includes information (Fig. 8 and 10 Product label indicia 124 [c.5 l.25] Product label indicia 124 is printed on the outer surface of lid 120) disposed thereon identifying a needle size, a needle shape, and a suture size.
Information identifying a needle size, a needle shape, and a suture size in the suture tray is not functional or structurally related to the associated physical substrate of the suture tray and the product merely serves as a support for printed matter as the information is directed toward conveying a message or meaning to a human reader independent of the supporting product. Nonfunctional printed matter does not distinguish a claimed product from an otherwise identical prior art product. See MPEP 2112.02 III and 2111.05 B.

Regarding Claim 19, Cerwin teaches wherein the suture tray (Fig. 8 oval shaped tray 102 and lid 120) is disposed in a suture pack (Fig. 8 top foil 128 and bottom foil 126) and wherein the suture tray (Fig. 8 oval shaped tray 102 and lid 120) is sterile prior to opening of the suture pack (Fig. 8 top foil 128 and bottom foil 126 [c.3 l.48-49] surgical suture package is provided for maintaining a needle-suture assembly in a sterile condition prior to its use in surgery.).

Regarding Claim 20, Cerwin teaches wherein the suture needle holding pad (Fig. 4A and 4B needle park 375 ‘382) is sterile prior to opening of the suture pack (Fig. 8 top foil 128 and bottom foil 126 [c.3 l.48-49] surgical suture package is provided for maintaining a needle-suture assembly in a sterile condition prior to its use in surgery.).

Regarding Claim 23, Cerwin teaches wherein information (Fig. 8 and 10 Product label indicia 124 [c.5 l.25] Product label indicia 124 is printed on the outer surface of lid 120) identifying the suture needle and suture thread are disposed on the tray body (Fig. 8 oval shaped tray 102 and lid 120) and wherein the needle holder (Fig. 8&9 first rib 114a&b and second rib 116a&b [c. 4 l.64-65] The needle 104 is held in place by slotted ribs extending up from the upper surface of the base 108.) is made of plastic ([c.5 l.20] plastic tray 102; and [c.4 l.64-65] the ribs extend from the upper surface of base 108 of plastic tray 102).
Information identifying the needle and/or suture thread disposed in the suture tray is not functional or structurally related to the associated physical substrate of the suture tray and the product merely serves as a support for printed matter as the information is directed toward conveying a message or meaning to a human reader independent of the supporting product. Nonfunctional printed matter does not distinguish a claimed product from an otherwise identical prior art product. See MPEP 2112.02 III and 2111.05 B.


    PNG
    media_image2.png
    596
    1161
    media_image2.png
    Greyscale
Regarding Claim 24, the combination teaches wherein the suture needle (Fig. 8 needle 104) is held to the suture tray (Fig. 8 oval shaped tray 102 and lid 120) below the label (Fig. 8 and 10 lid 120 with Product label indicia 124 [c.5 l.25] Product label indicia 124 is printed on the outer surface of lid 120) by a needle holder (Fig. 8&9 first rib 114a&b and second rib 116a&b), the tip of the needle (Fig. 8 base tip of needle 104 annotated) being exposed under the label (Fig. 8 and 10 lid 120 with Product label indicia 124 [c.5 l.25] Product label indicia 124 is printed on the outer surface of lid 120).

Regarding Claim 25, Cerwin teaches A surgical tray for transporting a needle and suture material and for periodically retaining the needle during a surgery (Fig. 8 an improved package for a needle-suture assembly 100), the surgical tray (Fig. 8 an improved package for a needle-suture assembly 100) comprising: a suture tray (Fig. 8 oval shaped tray 102 and lid 120) having a plastic needle holder (Fig. 8&9 first rib 114a&b and second rib 116a&b), suture needle (Fig. 8 needle 104) disposed (Fig. 8&9 [c. 4 l.64-65] The needle 104 is held in place by slotted ribs extending up from the upper surface of the base 108.) in the plastic needle holder (Fig. 8&9 first rib 114a&b and second rib 116a&b) and suture material (Fig. 8 suture 106) disposed in the tray (Fig. 8 oval shaped tray 102) and attached to the suture needle (Fig. 8 needle 104); and a cover (Fig. 10 paper lid 120) disposed (Fig. 10 annotated) over the suture tray (Fig. 8 oval shaped tray 102), the cover (Fig. 10 paper lid 120) having an opening (Fig. 10 annotated) for accessing the needle (Fig. 8 needle 104) to remove the needle (Fig. 8 needle 104) from the plastic needle holder (Fig. 8&9 first rib 114a&b and second rib 116a&b) ([c.5 l.20] plastic tray 102; and [c.4 l.64-65]), information identifying (Fig. 8 and 10 Product label indicia 124 [c.5 l.25] Product label indicia 124 is printed on the outer surface of lid 120) the type of needle and suture material contained in the tray (Fig. 8 oval shaped tray 102 and lid 120).
Cerwin does not teach a needle holding pad (Fig. 4A and 4B needle park 375) disposed on the cover (Fig. 4A cover 310) so that the needle holding pad (Fig. 4A and 4B needle park 375) is the uppermost structure of the surgical needle tray, and wherein the needle holding pad is formed from foam, rubber, or neoprene.
Kennedy teaches a needle holding pad (Fig. 4A and 4B needle park 375) disposed on the cover (Fig. 4A cover 310) so that the needle holding pad (Fig. 4A and 4B needle park 375) is the uppermost structure of the surgical needle tray. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cerwin to incorporate the teachings of Kennedy to include a needle park to the right of the product label indicia 124 near the edge on upper surface of the lid 120 as shown by needle park 375 positioned on edge of the upper surface of cover 310 for this configuration makes the suture-needle combination more accessible to surgical personal [(Kennedy [c.8 l. 38-39]).
The combination does not teach wherein the needle holding pad is formed from foam.
Kalinski teaches wherein the needle holding pad (Fig. 4 needle park 72) is formed from foam ([c.4 l.8-9] a needle park 72, formed by a piece of foam).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Kalinski to include the constraint of needle park 375 (Kennedy Fig. 1A-1C) on the lid 120 with Product label indicia 124 (Cerwin) being made of foam as shown by the needle park 72 being made of foam (Kalinski) for foam is easily pierce by a needle to hold said needle in place (Kalinski [c.7 l.40-44]).
Information identifying at least one of the needle and/or suture thread disposed thereon in the suture tray is not functional or structurally related to the associated physical substrate of the suture tray and the product merely serves as a support for printed matter as the information is directed toward conveying a message or meaning to a human reader independent of the supporting product. Nonfunctional printed matter does not distinguish a claimed product from an otherwise identical prior art product. See MPEP 2112.02 III and 2111.05 B.

Regarding Claim 26, the combination teaches wherein the needle holding pad (Fig. 4A and 4B needle park 375 ‘382) is square (Fig. 4a needle park 375 is visibly generally square).

Regarding Claim 27, the combination teaches wherein the needle holding pad (Fig. 4A and 4B needle park 375 ‘382) has been sterilized (Fig. 8 top foil 128 and bottom foil 126 [c.3 l.48-49] surgical suture package is provided for maintaining a needle-suture assembly in a sterile condition prior to its use in surgery.).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cerwin (US '055) - Kennedy Fig. 4A-4B (US '382) as applied to claim 3 above, and further in view of Cerwin Fig. 16 (US '055).
Regarding Claim 4, the combination teaches wherein the suture tray (Fig. 8 oval shaped tray 102) is disposed in packaging (Fig. 8 top foil 128 and bottom foil 126).
The combination does not teach the packaging bearing information about at least one of a suture needle and suture thread contained therein.
Cerwin Fig. 16 teaches an improved package for suture needles with a foil pack with indicia. Cerwin Fig. 16 further teaches the packaging (Fig. tope foil 128 of package 100) bearing information about at least one of a suture needle and suture thread contained therein (Fig. [c.8 l. 25-27] Another feature of the preferred embodiment of the invention is the provision of product label indicia 164 on a specially coated top surface of the top foil 128.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Cerwin Fig. 16 to include product label indicia on top foil 128 of Fig. 8 of Cerwin as shown by the provision of product label indicia 164 on a specially coated top surface of the top foil 128 in Fig. 16 of Cerwin for additional labeling to insure the user has the correct product and easy recognition of the product upon viewing.
Information identifying the needle and/or suture thread disposed in the suture tray is not functional or structurally related to the associated physical substrate of the suture tray and the product merely serves as a support for printed matter as the information is directed toward conveying a message or meaning to a human reader independent of the supporting product. Nonfunctional printed matter does not distinguish a claimed product from an otherwise identical prior art product. See MPEP 2112.02 III and 2111.05 B.

Response to Arguments
Examiner withdraws specification objection and accepts applicants definition for label as stated on pg. 7 of Remarks 10/05/2022.
Applicant's arguments filed 10/05/2022 have been fully considered but they are not persuasive.
Applicant argues 112a of Claim 24 on pg. 8, and examiner disagrees and maintains the 112a. Applicant points to [0034] of spec that states that “The needle 16 is often held in a small plastic holder below the upper cover so that the needle is partially covered by the upper cover 70 and is thus shown partially dashed,” but the claim 24 states “wherein the suture needle is held to the suture tray below the label by a needle holder, the tip of the needle being exposed under the label.” 
Applicant argues the prior art Cerwin ‘005 and Kennedy ‘382 on pg. 8, and examiner replies that the motivation of the combination to incorporate the teachings of Kennedy to include a needle park to the right of the product label indicia 124 near the edge on upper surface of the lid 120 as shown by needle park 375 positioned on edge of the upper surface of cover 310 for this configuration makes the suture-needle combination more accessible to surgical personal [(Kennedy [c.8 l. 38-39]). Applicant is reminded that the combination does not need to teach “reattaching of the needle”, only needs to be capable, and the combination having the same structures as the applicant would be able to function the same.
In response to applicant's argument that reattaching of the needle, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant argues on pg. 9 the long-felt need which is presented by managing the needles/suture threads during surgery, and examiner replies establishing long-felt need requires objective evidence that an art recognized problem existed in the art for a long period of time without solution. The relevance of long-felt need and the failure of others to the issue of obviousness depends on several factors. First, the need must have been a persistent one that was recognized by those of ordinary skill in the art. In re Gershon, 372 F.2d 535, 539, 152 USPQ 602, 605 (CCPA 1967) ("Since the alleged problem in this case was first recognized by appellants, and others apparently have not yet become aware of its existence, it goes without saying that there could not possibly be any evidence of either a long felt need in the . . . art for a solution to a problem of dubious existence or failure of others skilled in the art who unsuccessfully attempted to solve a problem of which they were not aware."); Orthopedic Equipment Co., Inc. v. All Orthopedic Appliances, Inc., 707 F.2d 1376, 217 USPQ 1281 (Fed. Cir. 1983) (Although the claimed invention achieved the desirable result of reducing inventories, there was no evidence of any prior unsuccessful attempts to do so.) Second the opinion evidence is reputed by Cerwin in view of Kennedy. Thirdly,, the prior art show the successful attempts to solve the problem of loose or forgotten needles by pining them to things that are labeled accordingly with the article of question in Cerwin and Kennedy.
Applicant argues that the examiner is picking a choosing from various teachings of the references, and examiner replies that only Fig. 4A and 4B were used. In response to applicant's argument that the concept of using the label on the tray to track the needle/suture combinations after the needle has been initially used, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues on pg. 10 the label being the outermost surface, and examiner replies that Cerwin teaches in Fig. 10 paper lid 120; the inner sides of the paper lid 120 and tray 102 that face each other form an inner space to house the needle and the opposite facing sides form the outermost structure of the assembly.
Applicant argues on pg. 10 that Kennedy’s pad 75 is not square, but rectangular and two, and examiner replies that the number of parks is one that the park 375 is substantially square.
In response to applicant's argument that the needle in one location during transport and providing another location for securing the needle after use, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The combination of Cerwin and Kennedy result from the teaching of Cerwin of a needle-suture assembly with oval tray 102 with needle 104 and suture 106 disposed in the first and second ribs 114a,b and 116a,b and the tray is covered with a paper lid 120 that has product label indicia 124 and Kennedy teaches a surgical package with a needle park 375 on the cover 310. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cerwin to incorporate the teachings of Kennedy to include a needle park to the right of the product label indicia 124 near the edge on upper surface of the lid 120 as shown by needle park 375 positioned on edge of the upper surface of cover 310 for this configuration makes the suture-needle combination more accessible to surgical personal [(Kennedy [c.8 l. 38-39]).
Applicant argues claim 8 on pg. 10, and examiner replies to see previous arguments in bullets 5 and 8.
Applicant argues claim14, 18-22, 22, and 24 on pg. 10, and examiner replies to see previous arguments in bullets 5 and 8.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040. The examiner can normally be reached Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        


/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736